DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant should note that claim 2-14 are held as indefinite because of their dependency from claim 1.
Claim 4 recites the limitation "the desired fixed position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the shape" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the median part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the locking shaft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the radius of curvature" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
All claims should be revised carefully to correct all other deficiencies similar to the ones noted above.  In light of the above, the claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilczek (EP 2,988,087).
Regarding claim 1, Wilczek discloses A stock (24; figures 7 and 9-11) for a shoulder-fired weapon (6; figure 7), comprising:  an articulated trapezoidal or parallelogram-shaped (figures 3-6 and 9-11) structure (1), having:  two blocks (41, 42) that form a supporting interface 6) and a support for a butt plate (paragraph [0027]), respectively, and at least two rigid connecting arms (31, 32) that are each articulated, at one of the ends thereof, by a pivot connection (41a, 42a) with the supporting interface (41) with the body of the weapon (6) and, at the other of the ends thereof, by a pivot connection (42a, 42b) with the support (42) of the butt plate; at least one locking means (5) for locking the arms (31, 32) together (figures 3-6) in at least one fixed position defining a desired height) of the butt plate relative to the supporting interface. 
It should be noted that the parallelogram-shaped structure disclosed “Schrankungsvorrichtung”, paragraph [0022]) is not taught exclusively for either lateral adjustment or adjustment in terms of height. That document illustrates both possibilities: the variant with lateral adjustment is illustrated in figures 9-11 in combination with the rear portion of the stock, and the variant with adjustment in terms of height is illustrated in figures 12-14 in combination with a front portion of the stock. The parallelogram-shaped structure is described generally in paragraphs [0022]-[0026] and in figures 1-6 without any definition of the orientation. It serves to allow the the stock to be adjusted as per the preferences of the shooter (paragraphs [0002] and [0005]), who needs the highest possible number of adjustment orientations (paragraph [0002]).
Regarding claim 3, Wilczek further discloses wherein at least one of the rigid connecting arms supporting supports the at least one locking means in a fixed position (Fig. 1-6).
Regarding claim 10, Wilczek further discloses wherein the length L of the rigid connecting arms and the length between the axes of the pivot points of the pivot connection with the rest interface with the body of the weapon and of the pivot connection with the support  of the butt plate satisfying the following condition: 1/6 < I /L < ½ (as seen in Fig. 5).
Regarding claim 14, Wilczek further discloses wherein the rest interface being is integral with the body of the weapon or fixed to the body of the weapon (Fig. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilczek in view of Law (US 2013/0212920).
Regarding claim 12, Wilczek does not disclose wherein there is a pivot hinge to enable lateral folding of the stock against the body of the weapon.  
Law teaches that it is known in the art of adjustable firearm stocks to provide a pivot hinge 100 to enable lateral folding of the sock against the body of the weapon (cleary seen in Fig. 6a, 6b).
It would have been obvious to one having ordinary skill in teha rt at the time the invention was filed to have modified Wilczek such that there was a pivot hinge, as taught by Law, to obtain the desired result of enabling lateral folding of the stock against the body of the weapon.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilczek in view of Jarboe (US 8,844,185).
Regarding claim 13, Wilczek does not expressly disclose elastomer butt plate (C) fixed to or molded in one piece with the support.
Jarboe teaches that it known in the art to provide elastomer butt plate (C) fixed to or molded in one piece with the support (“As shown in FIGS. 6A-6C, the butt plate assembly 90 includes a recoil pad 164 secured to a base plate 166 by screws 168 and a guide plate 170 secured to the guide post 98 and the adjustment post 100 of the adjustment apparatus 94b with screws 172. The recoil pad 164 can be made of polymer, rubber, synthetics or other materials that are comfortable for the user (e.g., a resilient cushioning material) when engaging the buttstock assembly 50 against the user's shoulder, and different size or thickness recoil pads can be easily substituted or used as needed”).
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wilczek such that the butt plate was an elastomer buttplate, in view of Jarboe, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention. 
Allowable Subject Matter
Claims 2, 4-9, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641